Case 1:21-cv-1022 -DJC Document 1-1 Filed RR) tice 1 of 67

 

 

 

 

Need Ye HES Rao &y gn. E
are, at a59.
nd Reins Learigne pee. t, 6%

plarwn zoavassrod 20203164 FILED
bes —. (why Sher ts ) Saratoga County Clr
ONY v os cl ACH)
esd VW (AIR eae \es \ ae
otfvear Pw $ Vow hot
Mower. a Claim

a na Ceurc_lovesque bo Leos by :
Lifes ceed Go Cupleind .

bom
ie AD Luck on/fasol -

“en bet YR 2020 Abere of AM 'y
: |

Apter Tham of Mocca’ Cowt pelenged AS
A wee A daly by preMeate MIEASATS
bam Tee power ny da SHS)

. ola thy o
lheckc Du lw. ala y ney Sayers 9 + to ©

ut Ww [2>
Tt, Bool ke? ia) he
lite SS alt Tees pace.

c
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 2 of 67
7 C225 ~
SEY Ne

SN

VA

 
        

[ ] That, the Court having found that exceptional circumstances render the applicant/inmate unable to pay
any filing fee at this time, the applicant/inmate IS NOT REQUIRED to make any initial payment to the Court
of a portion of the reduced filing fee required hereunder, and that the full amount of the filing fee required
hereunder, or $ | shall be reported to the superintendent or other public official in charge of the facility
where the applicant/inmate is confined, who shall collect such amount from the applicant/inmate in the same
manner as mandatory surcharges are collected pursuant to section 60.35(5) of the Penal Law.

 

]

 

 

 

Judge

Date

Federal (aye Leu)

—— oe
AR prem twa! Debiace

3 of Merk (ness is execu

PR

Cama ed cond

ott $e

rea

gee - CVE LGue CS Fro gt (c+. a.)
arte d Shdes Disdteh Court
Di ghd af Rlsde Le leond.

‘do chen Meu E¢ act Ss gett

U.$,D-C « _ )
Hyynafa ne ode Cyn dine leew

fom C/A
LILO? sD

    
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 3 of 67
( Cees ly os
al”

   
 
  
  
  
    
   
    
  

(APPENDIX‘A-3)
COURT
STATE OF NEW YORK
COUNTY

ORDER to Rescind Order of Collection Af a Civil
Filiig Fee from an Inmate's Trust Accgunt

In the Matter of the Coftrectional Facility Trust Fund. DEX/FILE#
Account 0 ORI#

This Court,

Having issued an order dated__/__/__/: (1) granting , an inmate at

(name of Correcti6nal Facility), poor person status i (name
of case); (2) fequiring such inmate to pay a filing fee in such case in the anyount of $ - and (3) directing
the Superinfendent or. other public officfal in charge of the aforesaid Corre¢tional Facility to collect some or
all of such filing fee from the inmate's Correctional Facility Trust Fund Acgount or institutional equivalent, and

 

Now havitig received notice that the/Clerk of this Court has received payment of the filing fee in full directly
from the jnmate or a person or persons acting on his/her behalf,

It is her by ORDERED that so myich of the aforesaid order directing the Superintendent or other public
narge ofthe aforesaid/Correctional- Facility to collect som or all of such filing fee from the Lae
inmate’ Correctional Facility Ty st Fund Account or institutional e equivalent is rescinded, and that any funds

Judge

Dve ty, Tot vicki “Wese
Flay We cu \fi v Ss
— Do) led é

: [ct ye
Cae ee US cup gna
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 4 of 67

I— (6 POA Vom time . MI ¢ ¢ Brenner

a

— _ Teds £ teh te pt bey as ae = GL heey...
ee Nase a _ persis hw Fey ey: =~ a =| sae cel

tt = 2 La) _Shecee = act zt Leo ¢ fake de i
ne Aaa eS 7 Jae —gtiny _ ji BE é “GC: eee ac
Seek filled & ae, Ul at fled sit t heli
cote fle phew, bb) Slee
fie A it . fe ae & Settee 2. go Regcore Ayden
ath) tes. ee Ce Can Nas &
nye eee aoe ae ‘Ve Alo Seep doddee
OA Ue feu Gee ee dS
—— Tacit 5 (Onc eS re. sb pie ales 2a |

 

 

 

 

 

 

     

 

 

     

 

 

 

a Mee Ppa —— “Cee ¥ CB gal lla Sf. caf |
We Tae CoM of MAST
he 0 oh ae 2 “pe E sil LIU

eidvl el Saet oe ate.
pet = oul nl ee  Kreee \/ hee dey f

L\ an Pt Gg FAB pine he) 4 wb,
ars Set tke be lig Ad BP fuer
Crol(e we jaP atic. Lteally abn) V2

a. Thiteukn we ash we er ut f 7 |
pr fee esr delek aes

— jr eae SYreg s- Corll Jove od os
dos y| ey tassel ag dk he

(S@ Ws an
indir 7 Cage RW Wence Sikes bp

vee 3; cara § . ie ee cr! Sef | wes

ae esate he le ie
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 5 of 67

eee 2 ~a Buu ee fo. a lle ~ 70 / fcte ha

<2 oles Fayed

 

 

Ti Weo- vu2)_ (28/2 Slane. Mle
ea (CCl we 5 fle biifleze bi lb. £

Cm + 4ie Tp iat Be helen,

 

Ses

 

cali 2 we ca) 2G Vee ahi fotki:
eae C D = dele. ae poe

 

Dn Dee oan +5 De

J

 

~ fedwakl op ae unite is DA
c

aie i (he (explo.

 

 

(ef

 

— bilby 2 feiad ‘tad wee

jo Segoe 20 . > as

 

 

ss eee HS =

Lf? Bes ‘

 

sists: lor on Aa cob 7. 5h tl se

 

 

patyse A bet) 1a Caeatesl jr - flceg eal §

Hess

 

 

 

 

ae 4 Bee. S
Az =
ZO ips. Ten »

 

 

 

Gone | de he . ri a ‘ Si mat

 

— aad shiaeegk

 

 

 

7 oD Cov Ae. Bean ber

 

(lee idee
<x bye lle ore _ ett, an

WH |

= __ the coke ny Lee a ee
ae ee [ec ES OSS row casa 1 el

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 6 of 67

EM Aral A Bucidey fa Mid Sowery
cola free ein Pe: ade eau) = ees

peed | plage cafe oe, gies
hy ls pep ft)” Spe. “phlt wily ;

z age ae fan oo Bap, alee (ewe a |
_ ne ideale _— Ws) Plant 7 50 The Eartha’
Zo iP aera Pe
cue ng et alos ieee dig (ee = a
rashes Gee i a a hia) 3

PAPE stat si ghee NS
= "a Sais) ms te Ser utb! ey

aes Ag CN. gS ie: heey rm ye mae D 3 nr
Ps. Sse. de cua a [id secord

 

Leal iA a

tee eae ce J? se a git Si.
le i de ple atte
Se. Bus: dlicas ek. [= sew Ely Ee | ieee |

; —- = (SO flor te Ocetean alah fps ain Fs 4
iat Weielce Vien a om ae =a

he Bold Olver. hele 7 Jace
Bleck _ citi ; acy tf eee Sel pL,

peony ud nd fect oh
ist tme Twa nm YY ar i Om

hd ly ie AV __ Boao E
ae ley moll to dey —. aot
| te \ean 9 dots kpnée IL ras

Me. Bambers Put 2 Bites a, ae |
28 set pe UV Sd ac ASE angle

 
\ WG Asneaer toss. pbc Dggument 1-1 Filed 02/09/21 Page of 67 /

  

 

 

 

 

 

 

 

 

 

 

 

 

 

x } Sane a es A Way

i i eral

Sf ——“Pleefil_23 one! Ps eet 0 eotehihing

Sy, — Roane a) Og ape aie). Seront| ye See al
leet Phe aide Ns S| ye) Ma. Wagner

a ons 8 is had call fa, ye

i tt pest oe vt Levecke [, He

3 Qokee and | _ preceeded A Miser

g His Dae Yeo stduy wm utes

ee ee + Wan ed gatn ered b A4/

zing me pie the. Hs (dey Lan B& / salt §

2 ole ZF wes led Pkieve Tip 9 §
, DD walt vil ae oF \ake Geeseye “Vs 3

YE Morales AE Tenfonte Chee “yas 3

_N,

 

 

 

fhe dis faypect ie, Casals » are

zs cont bate x te LC) LE se] (Hesyr- Gar FJ. as

 

 

 

 

 

 

 

Ge Pew pad: f lat Oe Se

aX, - Oe ) -aty Sa ety 1S The tro! Ferny
oe gy ( Slow vel) ger (egile sy NAC (an,

Ss brea hon < Scotch Sump aN ae
aa asi Cr ays al & CK es ‘ted Ot mye mage 5

 

 

| Che wae} ” fe ES y Ata sea e AIL fee
ge? - tind OO” plbn cE ‘3 Liz re Acts Gn | re
=| Fie Vue l to aA W ina ey m CervAfe

= yastecduy = arrere ol MY abekelret
Pel Baw dactrsyed say Peper ty

1 Bae oS: ‘é 2 Aes + Man’ os babs atl lenhig J

 

teed Di ardet \y ine JOE

a
hes he a COO Roe ?
Case 1:21-cv-10223- a, cumey t1-1 Filed 02/09/21 Wao) . of 67,
BS to Vee Lp ad ok Crhy
op Ae Al

wes Colt and ks te lel

—_ oe _allliy feap\c ia. d nk Vente den
iS SUCK ca (300 E- rag clocte, ((thadte = PA
(vx) a ta che Jie alladarg ? :
< ® ot sage -v: Moy Al tal Aes 4 (aaa 3
et ee a relF1Mely She face
a ie, aes Se Ail cei ais Shee 3
oo Dass J eta Addule Shahar did clon
Hp eer ent, ‘VED. Our) decths.. Ja
Zee cho _At ddnea Ly alg Sat =

SN See Lok bad fe ra! Hedlel er _
fot? ay ha ino Vall -— Moste_ je {
Al Puy bands woe pirtoeld eo s
or aes ees. _ puke Local Ze_ ey cl
“he Tigh eae _abdveted Te lent. svt Cand englarel
te Exndocp! by 6 OC Sane Lvs a J D+ “4
Pee eye heel Prete. pat es Fa a
sa ol _ ee Open agnred it wes N
_ doe een (/ Peps 3 scream ciaigan nh 208 nigeprmnygey
__ A Seat KES ieee. leis _ fle, Sow | ;
ore oe No nen RE “Se. lesen

- fhe Zp) _. af te
el I 17 7 Te z’ aa °.

Bee 7 S

OSA a ul pak | (2; Hes A4 ped duke oa
3 Sahay . Bid Stee we Sie af oS

+} _tegived thee ff

 

ra Aud ere >

 

 

 

|
| \ uh Lam

 

lo

 

 

 

 

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 9 of 67

2h
wy
ee ' Prey 4 Fe dls — i cme. §ceen 7 2

 

 

 

we he ha Wo U, 5S onal 2 Keay Cen. 2 Ge
Ss hacen Ale Crk Corie _[ysmched
3} _Concye 6g) re keeder( — lovkeL afte ao.
Sega Conyre dol Py Xn index WS QUaty ty |
Gk aedek: Ve elem Cool —— uy
staan eile icte ck CEMA eh Palin -
nailer 7 =} Tar en ene, ¢ (teeny aa
7 ne LZuc y is Yb i TA 1 eee ectebtt ce ES
- ee he | 2A | a wie
see ae Uti Beate, “Kp hj AS a
“ =
‘ghee . Knap cs Diet| ham fi pm Ye / Meet | beak

aut : pee (Pgh sig — fie pig SP frig ame

Sie! ae =
4 ae pena a Shab Wks

Fle, ae ~— ae (a ee
df Nady, F
a je? ee J Wa We
reas be perdi Uf Seley pica i
Mechel eet Cee “Jogt doe th =
purcheace d ot . | ,
@ ine|deHy es meee tey~ The

Other
{ cles gs ae en
ley. AT. A
70m a Jotat Cu Met Veen
Fu da oma BF bi, MY (Uli

re

 

 

 

or he Slander Ws lilt v.
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 10 of 67 .

ao 4 9 i Cie ] day LA =o
; 7 ee . at OW fy S/o
3H ec Sut aww her akin folGl

ne
~— fecpesbare pte ba pe i
ostig fhe i

= BF ses Cpt 3) T eat TF TS Oe re =
= = ae age Gh BIS — bomice been $
: ‘el Slew ity (ne. ot j ; 7 3
A ar)” ; tain\< Veo = i alee AA a8
arian wel teal bese, | Dd 6 Mee t¢ pz i 3

oe te eA Oo &. “act VOrumt po &
SOnMe- diy sed _ _ any a fl. ean) ae

2 pd we. el alee _/ ei gee
ge os ol = Lie Achife- Tae
fig le fer SD Treleweh {Con el— Mads J
> Aadays Lede gee. -6tF He eZ -
ER Mel) te ai eel [we 4+ GGeeadu = Ss
=. i eta hae: ee, Fes apy 3c
Syl th al Leyel, wh cag “ é ea
e) eer ¢ ( foc Veen eet st SS
yo Weal eo Amccin uk. the yey

Nellis ig Flacnbitent7 |
/

 
 
 
 
 

 

ae Vee “VA? Radha Annex ! re clibed, axe Bitlis |

S earl le m Phe Ope d
SY) At coat te = 6 ana a /
£ Av yoits Then ON cer Cie Opaac€

ws /. hie. desc Buch nadine _ We _ fo tS b ads
sae Ce Axtlecute — ERO Bu\Ne _ uy tty Br Le eb? cores

Cass ny and Coratinves, fe La WE Gs ur 7
Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page | of 67

I-15 -aoal YD. FAYR 7 MNIss Freak
| Morn(7e b) e
| tbl = let He fle Ag lamadey
Suet eae ath teen Chee’ Cel
Sa tw) ater a te Gt ynag _
3 Caweter (ML- Ce wes dl Weg ¢ s
S8 S$QSUe _ lasts barn Shel ditke = tan ee J hte |
rise Grp ted th | tage hi. ‘
: cz Ve A ce {A fee Cem [lee
3 Sane + i Aeon aa 2 De we.§ Ay eel, eres
Ss 8 usihy AA] Orepolty «A Vuame fo lark me
ae =e Lec Ad pm ae Pe So ANfeer Nie fey OL ys)
Say Centr |” fey bree { Vaan Funor ce — bs

 

 

 

 

 

 

 

 

 

 

 

 

 

a 4 Son mm “3 ee WAS Cat La | Pres a Slower
aS Cocreesdi gen : is Sipbic é fey Chey (at A~e \y

S : eas Ir Cosi “4 nal ada pWes wey A
tin Vaowe- Lee i" ed Ate aps ali ie eroahete 2
ay um Hae als a a a Epids lee

Su JLLes,

RD Lied [ lex Adin eae eal

 

Se cues — ARt/ oo Also Cad(ay

See Cont zs 4 a Men cead ie, | seep

_

= her Okt c Sears. ss
CY) they ced se3 te Ce AMD ge a Suh

Ce dla" A

 

 

(ae

Both The Or elarc® ey, Allebred LA uch S
Es vegitad (au AL vat L) ys
| Provecrpre eg UV BA17 ws
XS
= gant 1 Boe do (Ju tie , Di¢falioa, “f Pyle b
2 ops Dh its rn C aA fest, gif 2 US _
2 pide TB sat Wi tay Sy Pui Ceo OP

 
Case 1:21-cv- 10222 23-DJIC Document 1-1 Filed 02/09/21 Page 12 of 67

Sanver7 oo , ADA) Sf. Se (7° e

at
pepe

 

el
AA

T was mor Ma a cng ee

 

 

 

 

 

 

 

 

 

 

 

als SU Fee sti) fedoeoy ZS des
Fey —— at give ne! ee boar wae =) ae

~ hey ‘Cote tee CmpIO. AN, si em rd |
SL OF S eS l OTe J at. ae hiare i ee

37 aa a lawed AD _ 14 “= oe ~|
= Ary eapleld, eS Aompbe J Z J¢e ak ,

pe fi! wilero=cnve —F 2 y

 

 

A flewee Hy ay ee liael Te Ly ge

ed Ac ( oak 4 AL. Enea |
CA ple a $C. l¢ Th fal i =)

 

\
tee it po Peserd culluce 6.1 xt >

eppler a y ee

 

 

 

 

 

gees \

— (40k my and Ladson 1D Cade Q
Sa ex Mewac bis hee ¢ cal Lee prowl :
»

 

 

 

 

 

 

 

 

 

 

lrucwe 5 af, awit
oe — wih v wrth mer — - WuNe. Nh2N- CNA
= Ao tS sare . fy WA s/t _ tsa ae ier) Le
conic Wid ¢ hove ee a ee Seer iae IS Jeet FOJe& ~
eb 44: cb ae A Deets Nhe Lyle L oe
gle ue ee at ‘i ee eh Metin Nace a (J a

 

 

 

 

 

 
y Case 1:21-cv-10223- a4 Document 1-1 Filed 02/09/21 Page 13 of/67

an anv (et Dad)

a “Gna Tek Soe — no B
se Plea Me. “eg

 

 

 

 

 

 

xy Chany (24>. 2 (We folly
tt —— Lure ee He! Serene Pa ee = cell
JO - AAT 6 i ciee By they - ft) fe let Les |

 

 

 

aoe A, Ho biG sn ae cen Tae,
~ a ai let me love te (ext AM faecl step
Ne atom fle 5 vb Cite

ee fetes BIS of Fa CHT _ddg de Sg as rts

fusiies— Chews des

cS

  

 

 

 

 

S as
Nauk gw “ De os

a “Th =P Beccles tu We Teen asl axl
Sos gee BS fh) Kalembe ba letra, ak [
_ fa d : Pee NR | ide) Ufo leg Fea
Alle Fal Via _ dapeited £3 ‘Mer

nae ‘Red Comschiat he lA dae

maple Vp The Yard ran ol ihe +.

 

tes! Z Lowe (4/1
9 feeb. bir = leds i Surly eglt
Sie dhapgeved Zé.
«9 cea) iP 6 Boll tae gilat_$
Jtdhe/ Mole  htiCKeecrt Ce
3 rw aa\ dvited can b Vt routed (Abd x
(yd eal ize. ye Nee hota
Gees Sev eg aa eel Ca Y
Fouts — Sel nw Ly EQ WAlV )
rey Tefooek : TF feos Stig) jes .
isi) el os gy eek, Aeatat \\

b Aue os
Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 14 of 67

a Temperdure cheeky

Miss LBCen pion Ts at
Me aes

je

we Se.
(naa * aan |< : » Ged (alan bree.
Swit eT oe
at faa A

?
a ee
2 Cppatt hes oe. a eh Bebe eh a4
op goes wer Say lo
Z| CZLwn £0 . ot |
E ae Sy uncdbleally 1G Jie 2d
S fhe asceed coe a Ag ellie, fp ‘he
free - ABT 5

iby are Tt fellae Yd
| ut SS el er Fe.

 

 

ae jal A wif Cp Mess
A ple “Wt | Gal  2~o@e7
| Te me Ordre Ligace< ¢ gx da
a Wig 8 ok 5s ae

+3 fe

- ta

)eg flank Pliygbee yy ay. cpaebon E
Nace

a polgdom, i. spe lwls
f “Gap Jed pss Dene cfd fe 4
Y a” beater ee . flere pastel gy —
tio 7
EN A Sag mS a) te leader “fey hokage
; aX Me. Bact Sen

Thapeitur ae = ie
dea Ne Cenk tie ac oa
aoe pa ae

A U Bayes O
“ Hue, a Auch fg: Loads
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 15 of 67

 

 

 

 

 

 

 

 

 

 

 

SL

gS blo" Ao) |G" PPA) 07 So B., Flee Yorrwel

~ 4 (tac fitdac Fx + fegpee a “is OTE,
pS Aye a etd. nye eects ies ne Acta
_ oe Te be ores. A ead cece Sy =

. es AWA do decrercletny a &

 

 

ay SC Dook (nA Aue’ es sola] ars
"en elk Bea Ls Lud crdd al a lt pate i aid Me

rm On Ma/ Le ZolF +m al, ae wWOS
Ls Ah, _ My ease ee ak ‘ :
< on i CLH roche wd [C22 oes
51h lpm <
{3 ee eee eee ee Sweeny Y Dists > tke b

iG QC YéCia, The Aetwle te eS ree
+ cles ude Me Flew! Vietym as Salant

Yn Sennen znd WW coe! [p al : 6

= & fC Ceducrp oa ler es LCS bi
x Jpeall f ae “ amezieee noted gon i sa i
S| it tte. Dyes ball othdd aud Ace 3

Salca\ frefer ity. LePE aren
— Wendt (2 a zm at [es ¢ 40 o Ne
ca are. elve 7% Vee A) CO - dead 3
Sb fede Fe fel me prjent-ewllw cc
az trve| a alli he ond pies

(
Ak

‘

—
cm

 

a /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ere DG. diclplacry corn (aa
cin Honches Séoart ee a  pedgex? a , OF y
Je AL. Hebe Ra od (oe aT

 

7! SG. See ae ae
a. ee (au te Qh all te Piste bly ae OS” Lae

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 16 of 67

oO
\-16-22Al So Che Sg Fal
Scape ete sao ely Gloule

 

 

sie Td gate el ebntn fan +
PAM. oF aa ae eee

lie aed ty (op Vee iy btn e-
VO” Thik Man ' eed) 4 diane
al AA U (pinche ee playeced baile

wt Tiss, 2 [ber ay t

Thy —!  Auratuat UWdlehin Fe Jab dlerboy

gery | tore, i aaa | dpe-onn VER pec

gin Cpl Die 1) be Pi bi

—? death £5 ret ie Tats Me

—__Lvesatilars, 1) Ovbeme do hese ard Nam / (Se/

 

 

 

 

<= 6 pm eZ 2 Loble Yer mie putt He" fat"
tan ey mx) The Sls malt Vand Tau be,

 

 

ct as atta i fie JG RS Pley
LseJ brs Pulte 4 eae (15 be
Vu le i a SoA. nat’ ne Sa ae (Ay a AE,

 

cou flaelas val CASE rm hl = e Hirtes
Se. Git See Lim ail ts odstwsly he \esnfe
tuber 2 Slawy [iu [© bays stil” Be Thee Cay &
cléthy % fre sack “ ee Fei \e on fe Data
Anput pe cag oc vel ores hee hoc tes ted [less Fie.
toe =e regia eee é an 2 VE. Frank rials Ws (Fe
Cpe harp ox ara. CLG AC Ae re bS to ae expese ¢ —
asa Sib Peafile NE. Phyo deprated ,
—_ fhe Veta lcWw Eg Chen. publ g Aic Fits es (ells _
Coro Pr Xe une idleness ade he suru; se

oer = milter YetVe Se Zeus’

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 17 of 67

“aot M165 WSreanen + cebyst

~ Irom tea B, Sats
=r free Jersdon ak ea “fr 2/

oon 2 mh Orth. “ellen te |
= oe Caan a wa ee LO. __paverd e
Xf lectar! : oe rae eid glass
Zee alt |
The mote 2 oi Te Sgr

oN VM4o—=HoAl _ t is iP — flan s, M

[4s - Wert) S axe. a =a ie
NN sured fe. oll = ae i. TS a
le es feet Cpe! ta baad herrc|

en py (Yee BL ald

= iMG, i a“ iV rel) ea
oat BL i ca . Se =<

ati DNA a. loa N Co. PL faba cigs eet

 

| lyn a aT. Tea cally 1707s
bind sae . Cads$e. WNC

wet ec | bute J
mes ae “alee =

: roppid of £ ae ae. Ly te.
i. Cates L ideo fils ie anak
GING. Balem ais o. Cat. VE poet CI
cage the. i 2 fAl lesa, Mays :

(acd ise. Hels fo
(lA, ef
a i es

ae HSE da plof
Joh Ss Bs

pW Dave sh they alg ais
ab blige : Lyre ae Clete Stabe
Case 1:21-cv-10223-DJC Document 1-1 Filed; 02/09/21 Page 18 0
| =k? poet oom ? th “They have. Phe tuto BUY
doin a yld/d ¢ype MI ot ALE
(de a Bods lege Ficlas User Oo Sexi ty ae
pret Tes 35 pet rien 2 — Ta Flac di sotcerly
Cain Prats Peete Ec as chur cd iv ty e
ochnn bw | att cite na =
Viet The APCAS F ALL 4a) iS? CS) ry Let
ears Mey et dee LA UT Grade
ee ( cebijed Ay tale vey ¢ tema
(Maly C2, ZO 4 Fadl ay aia ; ave ai
Zo 20! , tpn liaesslacete of ld, hic
iat Viethen ua We ier ne eet
St las Lede pu, Mil e ai Adee! The wed YC asa
Spatial) ss otal bers Trae nee, yr
laty _ NIA me pb Lioua’ @

— Shoo terol — “ge  foreor Pete ki

gud the 67% willan dollar chek

SA eh Cer Sth. — Mul AAV on
\ hr Se —. Clon tally a tec
potesy oo desl, we ely yed Tout. Vex
CS Flhel Ves — ine) Bae cae Ain te | OR A
aie, ot The _ oa ellie Cf&y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jes 2% ;

aoe & id eral Brwd ¥y

uj che cea J

‘on Cartin, Ma Betvewre
6 Cepesed Vea _{ =

 

 

 

ape Samaane Spot pal
= Gist’ eft ee Litt fle. ees, C. eee
oe yal epi “Heap. Xt ro ie ee

 
 
 

— Taxed Sa _ABRQO A /2¢ Sw
Ses 4 26 (a
S afer miastes (ter CS hades Atpded ane |
sik = 24g. BE eg _csheg) finde 4. Ceah teh
TL had & press Crwhal  Arages rh wry
aus Aw ok hy Pa wagrer Serue{
| hug laler gees Sule dda. eeateh. “3
: a } wet oold Kept in Bead
Mae “En aoe) See Ogee fe cae ly LS t
a ZICH kee ato quanto
VF = We as gae f 309-78! BA%e
_—_ i fe We sh d_ Ter Bee shy ale. we fh
a oS iuckel ; ent +o ae OM (oa Teg © (ine ((( mt
(4-2 \n ste F DJutye Les ee Tented d
Lia ia) pete Comp! VS othen
a ee ‘ ee Caw eee = oF a.
Sagh bt of fre ) detey
Se Sleeper f+ Syorhy

 

 

    

 

 

   
   
   

 

 

 

  
  

     
   

f ~ = Zf{
fat Mayo 70 Wayner ne
ov) ore
es = SO : uldde skype
nner ($+) Jo nes Lh oye
ef a} Swdesle
Vp (ape CUN 5 ne

(obras bis-2h
Povpm I[-'6-2f Yo Munk
(els set ix j 7 keds} we a
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 20 of 67

INMATE RIGHTS AT DISCIPLINARY HEARING

AS AN INMATE CHARGED WITH AN INFRACTION(S) OF THE SARATOGA COUNTY CORRECTIONAL FA =
RULES AND REGULATIONS AND REFERRED TO THE DISCIPLINARY HEARING OFFICER FOR DISPOSITION, ¥
HAVE THE FOLLOWING RIGHTS:

1,

5, ee

3.

5.

Te

* 10.

_ DAYS.

THE RIGHT TO HAVE A WRITTEN COPY OF THE CHARGE(S) AGAINST YOU AT LEAST 24 HOURS PRIOR

TO APPEARING BEFORE THE HEARING OFICEF.

THE RIGHT TO HAVE A DISCIPLINARY HEALS > SLAEDULED NO LATER THAN FIFTEEN (15) DAYS ”
AFTER YOU RECEIVE THE INMATE INFRACTION NOTICE UNLESS YOU WAIVE THE FIFTEEN (15) DA

REQUIREMENT IN WRITING (EXCLUDING WEEKENDS AND HOLIDAYS). THE HEARING MUST BE
COMPLETED WITHIN FIVE (5) BUSINESS DAYS OF ITS CONVENING UNLESS OTHERWISE AUTHORIZED
BY THE COLONEL.

THE RIGHT TO 24 HOURS ADVANCE WRITTEN NOTICE OF THE TIME, DATE AND LOCATION OF THE
HEARING. UNLESS YOU WAIVE THE 24 HOUR REQUIREMENT IN WRITING.

THE RIGHT TO CALL WITNESSES AND PRESENT EVIDENCE ON YOUR BEHALF,
FACILITY SAFETY WOULD NOT BE JEOPARDIZED.

PROVIDED THAT

THE RIGHT TO BE PRESENT THROUGHOUT THE DISCIPLINARY HEARING EXCEPT WHEN FACILITY

SAFETY WOULD BE JEOPARDIZED, AND EXCEPT DURING DELIBERATIONS.

THE RIGHT TO BE REPRESENTED BY A STAFF MEMBER OR INMATE.
THE RIGHT TO BE ADVISED OF THE HEARING OFFICERS DECISION, THE ELEMENTS SUPPORTING THE
HEARING OFFICERS DECISION, AND THE HEARING OFFICERS DISPOSITION IN WRITING.

THE RIGHT TO APPEAL IN WRITING, THE DECISION OF THE HEARING OFFICER, TO THE oo
WITHIN TWO (2) BUSINESS DAYS NOTICE OF THE HEARING OFFICER DECISION AND DISPOS. ae
YOUR APPEAL WILL BE REVIEWED, ANSWERED AND RETURNED TO YOU WITHIN FIVE (5) BUSINESS

IF YOU ACCEPT A PLEA BARGAIN DURING THE DISCIPLINARY PROCESS, YOU WAIVE YOUR RIGHT TO

APPEAL ANY DISCIPLINARY ACTION IMPOSED BY THE HEARING OFFICER.

rY UND GUILTY OF A S) AS ARESULT OF YOUR DISCIPLINARY HEARING, A
OU ARE FO GU OF A CHARGE(S) De aan

SURCHARGE NOT TO EXCEED THE AMOUNT PERMITTED IN ACCORDANCE WITH
NEW YORK STATE MINIMUM STANDARDS FOR JAILS MAY BE IMPOSED IN ADDITION TO OTHER

SANCTIONS IMPOSED.

PLEASE REFER TO YOUR INMATE HANDBOOK WHICH YOU WERE ISSUED UPON ADMISSION
: TO THE FACILITY REGARDING INMATE DISCIPLINE.

M Ay f™ 22 Lf oo og Aen Vs Df

), ete R ely). ! + ” =f Lith Je “4 e

a \ | - N ee ve PA n C [ ad’ wu) V vey |
Mnde we mene lly it} > |

\~ Layne on “oa a
| MO“ Me 1 om (e{] /

 

wit
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 21 of 67

SARATOGA COUNTY SHERIFF'S OFFICE
CORRECTIONS DIVISION

INMATE MISBEHAVIOR REPORT
FORM: CD 04-02-00-10 .

e

a
J

/
(eh,
he,
a

 

 

H Unit, | Catt

 

 

 

Housing Location of inmate: POD:
Location of Incident: Cel¢g iff if i; d Pa

 

Lw/vgs VISES

Date of infraction,

 

 

 

 

 

 

bie Vie OO Y

 

 

 

 

 

 

C US ela | my Meal hy

ry 7 ¢ iy MUINLAT f / th
Curirir Ty 7 f Li wt | / [
eT
) fits i Fi
1 / te + Li / pul
staan f > lds A / ( é
er ila E ;
= f ¥?¥ é # if
¢
é \ hy,
Be AL pee SAD) s 14
AP ECKIC adi Mii. SO ae aay of ————
; filing re; . —~ ; ; .
{Printed name & signature of officer filing port) cee ae
; / af La
Cc pee a gt | 2. 22PA
# eof Pa i fy “ty femal. f
: ae ed

sees a
3

wif

{Date) {Time

 

x G Tae eae = © of aeleaa reviewing aid approving report) pe f

Date) ne)

 

T2 f—s if . ay
* o ny A tA 4 yer (Sze

Ne terinted a z signature of officer Issuing report to Inmate)

You are hereby advised that no statement made by you In response
2 in a criminal proceeding. You are also hereby notified that the above

hearing to be held.

to the charge(s or Information derived there from may be used against you
sport fa eforval charge and will be considered and determined at a

of the “Inmate Rights at a
hereby acknowledge ha received a copy of the above “Inmate Misbehavior Report” and also a copy
: now ae nich is on the opposite side of this form. {also acknowledge that | understand what ls contalned on this form.

(Date)

 

(Printed name & signature of inmate)

(Date)

 

{if inmate refuses to sign form, printed name & signature of second officer)

“Document in housing unit log when Inmate is issued copy of this report: Pod: Unit: Page
at Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 22 of 67

= 2 / (Sennen ct SU +4 fre
a posi eee Abies. Fe oh lect Buitdf Cee a¢ (LW)
she Ths ha $s Jee Cn. do ie = Z AA ‘often [wii
S N¢ Wie Anpespct ore CaS :
| She ies ‘cate to Kesced 5 asad (23D pe i

 

 

 

 

 

 

 

 

dducicg Hot a Lea Cees LED [az at hadeet >
SEAL ware to ee . a.

 

 

  

= se pegepicicte. Clsthd, 4 « 7 a fdr _e [bot =
sq Ee kava (Me et yaw dt SIA
Sf J BS f Nie om A 5S iz t =)

 

 

 

 

= ai al Cee ee: Ly f Y |
nN C78 ae CaS See! a fi a 7 =

 

tr ghenn Ck Sty. the | a ee j
| qué) __@dulkee fd ase athe et

frofle I

  
 
  
 
  

 

 

= Vtg 1 tuck cts, Py ables ee of
a baeren = i Cee aes ih Mw The V = Le

Mes Ay l gomviic. a
So ee (Acad Age : bes OF. gz [i Fa. ty a
A Ss inte 2 lefeae. Val\ ain ee aia ,
on et hash Ted ce. Drlats fe. at sh snipe @ .
ee nega Soe ple
=f Bias ala zd ities a re stele ang ne AY
Salemi PO 1s ge “Woh ¢ Keeps Spe

_V gpd Su dz ie. Pai le pecles
=e oat a a aed beat a “1

 

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 23 of 67

Aide = B30ym Cae Ss —s

 

 

bela, Drakes els = — eta af U5
Tek Cat ex, Wey spec? etl dey

 

fee

_ naddda , Bahole- (a A | iselee >
"| ore 6 LE ypu ae Ueaefes me 4, Merah

 

 

 

 

 

. lt adel bond D@ ees ee og
= Theg a Y wyast Yake | ttqy [8 Jen)
Pree g Mer ee ee ee Seale
fete well ay gc l€ ee 2
AL pzt/ | Tan All Lac Sg. Kota 2 cag Pi.

 

en hou phere 75 “ga _guch Fula, ©
— Cees Levesgje AD Froph- Cel yjted

 

 

 

 

   

uf felis. ae Zoe leg Plole eer.
ean a A F>- Lake, ee daa — Waugcie Ps

 

ra Paes oe

Sie pyr? alte Fake wheel ay cel(/tele

AVY ey He elec Me ( Lt ecivee 4

he abaltod — ee Me.

Fee a Lod to do ae turn off Ce

CLL gu iy i btn The lrceay clmpiita: 1 gett
Soe leery OS pA (cowie pe +0
Mires - badd Ge they we She Voluuc
cranked eo do a fas ltl aumout 45
TD ywe_ Cur) 2 ed. iii WOE Ince.
dae EE Ure nadie. esc nde!
Viead utbe. CAILEAS ia cfd | ahs <uletdlef
Mea Ws. “Gala Zay Ih, a = ;
cA eer | ail 5 ee 7a a ee ae,
 

fe Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 24 of 67 Tae
of \{-O= Ava He. luca um p 56y" py ee
SMV rse whe  pockek ed Thu oa. aha. wh TU ri
Ko Hhe MiwW Turkey =a St) | Maer teenilloe yreelis *
8 “| @ Bul eiv ¢ at We detijces awe dv~ t
JE Her Padieby “So dope a macde, Did GDS
622 we ag ZL wee ALS, =
gvize let Te ities J “
Ther was a ee Comet frugq
fie Gude qrmd 9 AB gcledt children = -8
OC Swear Al owl Thelr WI Aus fowe J fs tnd
D pulic clus! , Builied heckled Trukd .
3 eased Toctuscd cat Surelde. Jee.
£9 Plo Ke (Face Jd 71 Sw Hatley
a Mu bouchuseTh aL Sirg 9 (end cilean
S aynq 2 at (SCOP were T met Tate
. DZ wrote at Ty a Cet l/s)

cy ” US Di swer To
wrth FJudre My \rhe Ua, VOU) Garo

J

s — Both th). tice DV. Posh ave
S aad lal ¢ ALo- WinBi ule ce. pare are
S
=
3

Tri peas [A

(pol whe Mon Shiv) bel 7 The chivit ahs 3
eo noftn hue “He Liyyhre 3 TEC ae y

| a
— SY jalde £ ce Ta Wiss)! AAA ~~
\ a So! . aA :

Je bherks L \Jou + “lle Ou! cael } fercla? POM Ow

 
K Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 25 of 67

& Mow me id Nancy

_ 1 P-ARAI 7+

ae. (2 AR inn ae ae eee S

S show exalt rae ta si oa
<r. 25 Can Neal oD COLA e

Sere wo _ewultbiple tewes eet Lhn fies case 5

2, SIT. Cards bin Dieitos oo ctfe cased Py

 

 

 

Ej =the Aiea a ee eal ie Sine

| he Aufisin! r “ Tleeey OE LOT dow |

a we Pe she ae _ =e 2
Seipreee wothiay Uurne, eS

a Oe « Lar tale id wodbendk El co hee gold ae

— pithy  Ptpicdedy  cae@ (4 7X
u At iene hoe TS gon 2

 

ae few Poe difivene, pant
a iY L ‘Of h jrde 6 < Blane a >
Cte) Aas > ee oe i ae gL
a “EP ESA G quite. Tor. sy area oie .

pew a beter OE. Med ere A [eRndy. g
to en Gers. nigh ie. soe soo Boni

wey th

 

 

iu
ve

 

|
fo

eye fee by Yes his p al ee ae
hes _ to belt 4 re iM
Dee ee ae cae” Seen
ey Ma pbliag Bn Dis “ard,

Hferrast F pails (ro eu es Pees) ee
The por Aw. eS (Ot ence _ ba Lind fhe
ae A hee a Yiecs

Bre ut bakeplee Ther ee ins
CINTA | ONG ae, at

Vv)

tt ein Me

5, ‘2 ah lie

  

oy amin
Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 26 of 67

|— \F- AsH\ (54) jeddeloee An AR een
an docwrd gut ‘ju gH
Ouctered w-s/ <2) | Gas | spec A cen [AUB
Lait) Mehr Gud eld we -y g dap ~
teva, = get tial ver The “(9
vie oe jE Yelle were BV ornyl~f NS
——eplapues ede dk Abe Atoka te wit Ss
3 on [ine Cansplrey to tater -UYP blac v

ain Melba ohn, an Cree BS
feu WaN ele Pra, Shp Ln width cea —
caues LM packed Lean Liedesni CAu Con wes
we Sheee~ packs pee [eos S cord Lins
lined ath  Segay kilt, the daigren, GU, 2
lave AA Ba ative (LE £3f —

 

 

 

 

 

 

 

 

 

 

 

 

x

ee a ee flim ¢ a.
@ Aube A Up hces i adding NBS “Abeped o
Ke) pure A Pate \ba Nn ae aus thas~ =

cofeeyt to set Me by [geloe oe eee

Ried Or Pea le leu) Na oe pli Aaya
eS S Hop} _ (0 Ga ee Diy ares ¢ mw)

LOY seed Creeper ae Va. ¢ | es
Ue ce Bom Ve 6 inna crud =)

 

~~ Onaty ot vet CM Le s77 UY fete zie au

AY i 1 sie wee Treukees ot 5

aie oe S( foucone  alye oy eae pA y
“apple ee pea ie ee ( eh

a DEA RS). totes) oe hey Q

irl Dhaed ole Ath Cl sol iY onofle- ~

Sea ara\ AvlA) * bad } sor AVO The wy

_ Me eM L “A Ue i Peal le se wali My 6 joo! ™

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 27 of 67
ie
a: \Y- ~Ra'd) SOR ON, [pm d

 

 

fhe al re hnawd Share terre fas ~ALL +. -@ berry a at
dew L. Wor shor pwn AMe deg] “Can. Pee
= Ge (rod, OF a De CL AF vlc en Mae [ie =

dig aeekec ipod, ee mca tal ee

me ——- Livised _, Jub? Vhirecd i ioe ee ee if
acl ge. CONEY ee ime Yhe | owt Veena by 7

=. es

Mey deface at 3 Luge of EL a"

— kat “is thet A wedge pte
folie a Wert —egaantlany OW, Tahernetu .

 

 

 

 

 

 

 

 

 

 

— os lene um staked, A ie ee
| “Page = af aks —— a ae oe
Tle rere ie Crute police eS pk sg 8

\5

eal Deel (- plies. wees Ak

age neta Pig hfe alan Tyrie de
awl er me [Ke Sean MM, 'syceun ty»
on aPrelic [undhen et S25 peop hk? 4
who as | +45 Car, K

Ube Buns Met Ales iL. ax ha ee

 

aces ae
Sued Aine pi dus SRF eae
rem) tes Sy CA. ba - es
tad ee aa fo wa =
Basil oe.) prope \y gate A Mes y

hie Alaa ‘a Bag [Spru)nr) SL Bi\ eS
ace + hudt ler Ferree) oF ahaa és Q) S
ies eerie feagtiayd ae beadal .
are lLrawele we Tn Warren ee sails eae po
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 28 of 67

=
7
* |-(3-La A) Nom Audther HPCo~ Mn 2: |e
= Ls Fusc/ey POET fan tn Mt acai
= UV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_ Thi: ($7) Kidr Mae 572 ~_ ty Se)
se Cosreypnding th. the cs lata Comp Genut
= S men CALA Ae bind ctthwney seen
S Lyetny Ai BW cheng. Mates =
ie ie ate There people Ome. Ree wey Ofer. Abe Ye
3 Oaah Papetwm pefirt af we anid toh
s ee ce ca. ; tes cudne. Coy 3 23
Wo atau) Ti sacgpesrivemed cael en

sw)
Se Vand Mark” motes ete Cae
ey

 

 

 

 

 

 

\ TA al (rechtre J. ud SS

=~ payee! ed The N& § ¢ Ss

ae en 6 palll Ly a > lar checele a :
ey Gps doh Buns AEE yu | —_ red |

 

 

 

N

a Lp pigeon Me. mabe Uehes? — a ald
hove (effec wl. (A ~ Von. et ty Toe MES ie

woah le Aas pasta (2 ¢ QU « pies » Dae iva

Pps Sako de FS ctres ties an girs, Tiecdesad 8
+ pcs ¢ {{ ye (wv VA 3 Homes Lah old al Cie S
= peed! Thooht Severe widy - eurstur |

oe ud give oe ae

 

 

a ios
23° a3 ¢ WES sw Ye = lions wed gud me hep Awe.) Le
as as Ce me SAT se Sudo
eo a ik fe My Bett
SSS ik ow Phd discovery mea
a ee ' We FF cach ut. mI an 2
Bl eg qetbilde bese aches

me Bia lowe “Thd¢ —— Olen Fa oe TLE yp?’ 3
aby + Ateo sd re S AZ ct Ago gts

 
 

 

 

 
 
Case 1:21-cv-10223-DJC Document 1-1 Filed.Q2/09/21 eo 29 of 67

JS 7 \de Ree) Sicac We hac Corl

WeRS ope sie Na Obsenit tis, “

) Rwent te . loa ov-b ANS We

Peach a bow acads IN ss Sang s

9

: beet Oa WT VJasiad, Ohl ha Was gcinr
°) Chon a She WAS KcgWeling )
© tT Griwleed. Lassi not “Y
3 ShHrese- Coch cone be peal” WS ACHE ag
ft Le + ot (\) a ew ad Wg Wrasok 3 v
) the \ice Sra Baker AJR ME aN

A Acs) - Woy WO OS vet one Jew la unde

cL ts 4. roc couhheu de. Cour breed *4E
d He ON ee ot Slower & Le over
L 48 hrs, A pm wll be FA <
5 Wot de retin Pee South buerieosn
ye Pacis te (caches ye! Flee a Thule, 5
~ and Me. Hoa tan jeoct [ep wre Nowe
MN Mader Yare TA Mey ZO LO ate — wrox
obbet Thrwed thls nse ro d—~crad
At Cli alam County 1 Juoks ou ~
CN Ws cod G
oa Le is Then oe Yleei c duty Hy police
Crveeti wad Wilk we, Seperl eM S SR x

Ns

“SS

: A these ole

“ZB an c Xe CLE

S Al poe De actenf™ at Corel F ¢ L, $
S

Progiduurt O\eumesr Pugh a we
Now Durcde 4 yep Veaor pow m

HUN Dev “7 cm Ss

  
   
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 30 of 67

er LU ow) Pp Mus Con tern
x

(2 e@ Uni ted S takes Diidele +
Y Atrney S yilee Pracecrtn s
— (ren one oF yar) leaves due +s
Dar so ghip ,  Dewleree pf freak ot for
Pep ee (e posneads
—) Vw wee \ustice | laste (lke pips
foc Lire Topple S feu dure ¢ clo
Some ae foe Sthery and all

‘3 ours Ftheles Viera s
: \Ne nocd yen NCL

Godoral dedudion Jal cells
avd 2OvP MNS federa'!

 

“Vd al
3 The reps ie in
power ien Oe creat ey SE
a aw Lau ee fa
the 2 Sud ma) \ dn peop

Vr lui! po any Suge S70°
Case 1: 21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 31 of 67

Letler s

Meare Ste jus; @ Da Alea. Tae unl

 

| CL Sleapet Stree ber
| 1S pg bem MME SS

a (ee

ce Feder!

pose |
SWS

de

Vee

Ste Velie Jon to
Fe Sra Qoser XS thn y -

LA Le 3 nol d ww)
nd. oot Chev ye
ed by VCO - we) S

c

ie &

Nya! ness | |
Ww

j

 

 
“ Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 32 of 67
| \-2a-Ae2k SB»

=a Chanyed ay —wiad adati
Atterdiny Bees Daruwy € Hein

EI@ sf = Wey Petal aed La, predicete a,

atl pAr ys Court Vm pertann tis ee. fle Sie ae
Ko seventy,

— => Tf da jal abel?

v dw inl te Peete ss
ees

 

 

 

 

aes careers OIE OY asin fotiyed _ ty. _Alcep £ wie
3 = Fok L we Cant) a thy te aL ficdpoe 1
x. = hearts =) ti wy sip LZ - he ew ide za
R = Aes a =e
Bee Qh» be Copy of ss “Edited, Cady
fF eialld_ CAS comely C569) oa Dee 35
= AC Vaud WUE Ses = fipet Bon L 2.
gh Wes rare Loyly i elon 1
* —L “ek cjbed to Siyn ae Abuse futhe x
Def ) thn Bare 2 aN Mier WE: iW ©
“Mr. Qoards ly hatin. we. 5
os = ow. cache A (Sat \ a tisha ney a
= = fle Ile, legrlly dowursiay Te fag a
epee iSerrnred we it eh Ged ec

—-»

= Penuet - =

iA

 

 

 

aD he _ofler wos HW Me Hazing Lae
LES sre wll dod dled ack males

 

 

 

 

 

= nut «voll > pork Sep Ef otylard dood :
Lae are
ws j AQ Tee Vout) lotion Syyhea | gta 2 Fe

 

 

 

Air i af Come mu shk it sede (oh ok

Bi Avt\ prette ction __ fhese aun CLO, depiaued et
Sarto - Tes mr bgt | Aes el, = ee

a ee ee ee

 

 

 
- Seer: ce DIC Documefit fay A Filed 02/09/21 pages O67 | re PAs. 2
Ap 22> fe is 140 aT oe
Ve ; “Nee - Covw' Keng He ‘fe f
i —
“ert Iona _ sence The Codd aie ie =
7 Lhd [Umm -— hwala C hewminch Para tae
tata | neslect_ hy The All leh Z.
Nnesiny Ade. Sue Ae che > E
et put be toque t fo & dup y
ot O mc /atele - (| (pieden” Sale aay Phuraey ¥ (&
2 poutlevs ou purser hlon ad The cy. tha fade
paths | ee Pelee erties cud pe“ pefise $
ts lObes.s Caf a Sr Aa delve t
r
~

belt Pus

Fs

4

=e}

bd wes aA Pre lea walig ; ica landee 4 Seley (ee a
attect, ard \usle Wale aye af ex podJechn
one Ca vsel sn \\ Mia! 5 popritena yt Ceacs fre
| he Wem Bs Wess aud Mepiertle lune 5 ¥
NA Ad icc. 5 (esideu+ Tremp does =
= Pee re) , ened Die. yeleg Lee. = —
he: Boba AL Maner as feck Wid (2s)
Veg Wy Loren dal worleiry om st” =
7 cd AER ak det nln “Co wel
es ae Pym” : they afc fuscbo) aut Com $ oe

with | | pees eb it. hee aay

<2
S
=
~
ss. leg Ve abe. a. want UATE = ey & is MN
™
—
he
=

  

neil Actually An ee Hi haces 5 a caaydir \
fle JC aay fu fitere ae ee Tlie. re
Munrdyte ty fare aap\ eS fis were Tex |
= ale wet | pwd a gle ce Jlockeed dy (Sale <
fA Ataplt coll fabvee oe Caos!” and Lan tour's
+p Lav de [ebaaad i : Lae vss ay Ulen ~~

fey oor Te _ SS Want” No erx
\ Case 1:21-cv-10223-DJC Document 1-1 Filed or al Lk 34 of 67
an ENG 2 teeth NDheses ished Co \| a
sy Wi 2 levesk net N\? LC
Sy ae kK A. Lov oG4 Ee "
eee! Ds arya Ai abe t+hot M& ans
3 Wo cho ? Cw by co lobbed one Oi iCg .
a. PY LORY ciation. Miss Yer nia ue SG
at Sens lac Renu! wo Spell NGS pace oh
Be Mec. “Jeo Ww age er wihs  «ttaker
Bee ee wrbhoyt poowosort ie a ies
sags oases yo acess CCl mina) Ghac yo3t
Pee agaist har tot Woche 16k ee ieee
Past view Al nse |e Ree. aie opentd x.

apy dkoo ¢ | res MANES ae Gs
x need misre ped Cu ble cL a

Ae shawl a GB i ao = Veg = =e [agen -Vogu~@

Slows fhe tnwolt Ge peotf tludt figs

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  
 

 

 

 

 

 

 

ee GL phe afi. =I 7 ysfeost Ts [ute tH ont
ace __ pec fe ANe tat oo i SEO has (2 fered js
Sista oe 7 ae der cele Box Cer ae =
es rot ey 16 a - ame lean = SS
-§ Cansies wnrd _Conftdly = eagle See Meeps
EA oi disk eee T ive l dig Ves ¢ pute, her Veo —

 

 

PEt 5 fPebuse 4s (et we fre at dene »
eo ee test dy Suge ws Wwla aa a ears! F S
eee t 3 ioe (G AS 2 Cea Cslae | sli Iuls
BZ La Cow) 5 ea vie Yo ial Near = a
Sf E se ravers. ‘ed newt ly i wisdeles ee
fe _ Speedy May - fia pute ~ thurch ea
fe Ae athceed | be apd fle ope \" a
Wed ty pon MO ger 2S i Mihek cvs ht wl

 

 
_

Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 35 of 67
7 | 2 i ae
A=M4-2081 Y2opm? MiSs Waslys 38

Sy ae =e Taleed Silty SES WM <)D-

TE wer a lin pime ayo and ued wat _ a
Ae lei e ettioe i? eB Se pe
eS Conf! ghey cl = (oat ty Toe Lovove Me E Jude Pineda
Sie) cS ie, cabvge (ewe Zend Cher we
ted ue +e le ehtueed and eydurd Gf 2
__$oulo- futy wis eushay AMertly OS
Fg ye — dalared “ue arandulty Hi gee 1h Jovy ee 2
pp holed pe eat tp “Ane Pepirey| 4
fom wit as hear wiih gl whiter}

purer on, UWle aot of Tlese men]

— Sela, Amie Pann ort ON
Se eles ately: 72 Sey my BAL
6F*KS Syne one Advely atdel gt

Cocgu A Ge . aad Tle Mer |
ww ker Wo clearef me hen rae",
— No ve Aol Tle Hmoratle Spd @. let
me lean od ter (S mmrhe held withat
Bad et Mu jc fychred Ta Mes J
Vinay dae Parl ve. Ailinahonls ts, le 67
Poe (WU sefe) Kee ke ot leet fle yf
a a < thee. Wy be wile They Hyrecdeu—e
FRC pr tWi.s A / a igg7 aries Xt
Mwvdercd ime EAR ae apt Thew
aleellied sie Yet flelc § were 3.2 Risen ©
th QV SL Aas Thetes 12s Lol [| / Ae iW
Cau siny me ayhewc Myke aud GiveQ” yor

  
  
  
si 1:21- ere Document 1-1 Nau 2/09/ 1 Page 36 of 67

tg hy NEON
S (ws? Moe gts

 

 

  
  

 

Peay saert 3 eee Ao’ pted | AN Annes yen —
A _f My Tenn pecahwe Wet ge. fen) 2 SAL [on
a Ae ore i tbaha - _* A Aree glee ea
Bo Ga hss Galt o —  Meybe (O° F or Falak lucy

 

eesti 26 Cast) _dartble _ le pes Ya with —~
OFAm_ Gas _lagsvlatNun, — Bo-fala ss fer fered nA
jot des Ioned_ She Bact ptt pte ee ==
cay here ind at Federal Median couks Devens *
eee nea il su 2, leant, eee fara Ge 2
S| er fhe Gnovetimn 2
34S ca Si Wwdeed W Mae Hs th, eer ange man bk
> 1 eat Pnrcectes'e ee 2nSe. [a ge = al ae S
| with —“Thel Scam“ Wod LZ belive xX
Te JloylJ Vpve ieee Wat bins Post pt. Tyvato $
fe fost tall hjder’s 2 =
| the dolly Touperbve heel is ort — *
ik ON) Se — it be Zev nee Py en
Lice ae Dh vie paler rn Cilatom
a preve FT wes oY Cu ltive
- tap tee ara pane yey jelf! alt
S losery SULD  dallaty _
= fai. Z- <— Back bee polliry Peery

wn, (et pe_lrove Te
othe _Yso dillats Techs dy Thelc “ED ae
ren Thre_ Ato ae 7 Advlane win kennel)
ol << ee af Mena illacge ¢
ios ~ S9h This See aud cpu t 3 =
at olherriamtl cen, liebe “von: CnC ea)_ Wk!

 

 

 

 

 

er | TH Saas.
a Arttucke

|
ae
iS
oh
=
po
e
eh
EE

 

 

Y |

(

tefidey a thal peed Sete SN

 

 
Cs

Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 37 of 67

\— |9=ipob- me Ae W buras dey A mag a

ee Muy (sib) get SPoce 1 tee ¢
ele TY Dobe Seer ae mode 0 3 Seal:
—=_ Vto- Wu) codlo Auscslce = Clabes Bir ft
ae tb = Kv¢shaos! pf es Cet set § +
the. Lf ox wn Pel Ome Wan iS Af cgale
Cen sieoontt umd | rater wil ty < (nah
a: le LaggenTas, : heat “Bs ajar
hit the se. All led ed pal 6 2
Sela Go reper "tal ek aise ap thay ot
of Pane glueg el Tne.
wi o® eld Stood causes ©
iy LESS Fae eee
Fed eca pe b Ndi Blowa vf! eas Sie Me
apt Wee WU?! ¢ eps ar (of
Me es oad ie = SIE May Aflela Fe
“((muotkhy | Mees ie

=
= _ fhe aled le oe adi Biker
x

pai toe

 

Bier

(eS
Bp
Jr ToxyrAwe q—

“2 | PR
oO

Realy i
eC laste b “Shs

art

el.

Ue

  

re es
ele

CO fre td. an banc the. alec fre = ity Ue
Zak Cdk aioe a C\fekely | Ck We \
_ orvectnss Charte ve f cte Hi i fol” ae

Pliyhk faa Kon _ was
at walleed — aa Ac re fvyed re
(pclae ak gallina gee
=) Geis BE 7 capt wae MSS Soom.
2 ww ld wd) allay me Te fod ether 4
or ae esa OL core ALES uls¢-Bebow doy
+Fclwek Ace ee uae a weelZn f fer any
G_ Nail mech ES be served co aA yh ce »
A-+ lmch foduy Sorrel weir & > RS uv

| ferse [ le}

Y
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 38 of 67

ai OA| A+ hala: “SAR peas foofpeted
ea OP mndiee  Waee(p =

 

a = a yer |
— Sfne gee SE ene ay ayhy rae - A: Dua ss
rs the iB) a fp exnaced ae haem ys 2 wig
2 PS S0) ie ila elie emt

Shey laeeie Cities tatled Ae nos seen Macs:

her hota aes ee we, pnb, Sedge A.
Cpa mn oleae, Vet bees. ipcpeienes ier
es S only foe tie Employees es eae
then j

ct Ve. fee fre _Y dichpl Mey)

a Oe eae 3 = Oe ae td)

 

 

a ee ne ert) Ai ge FSIS 1
hear in) ; he Te He ne 2 a Dee Bo w 2208
Ce po a aoe LAS ae
secs sl MEN are fad Quen Bere AA . 8
Oe Sh GK fequired NAM ef 2- wesredn 2
meted oalad) ¢. Bites Si wel 2) Game rege
los ee re es 4
A UAerr rel Ele Co c plein, en Ly u
(onnell. (aie dey erietn aes clin =
a £ “ap. born csinet ee Cor ect ¢ =

A (lo CLS ma Dee, Tecan OM 4

pct de A we, phy jiu Lu \y akpecleo d =)
! J

CC4V feds TO Wi Se Le Mh OY R ot of yy
da LMreud . _ a is (aot) lecve fae ae
A=! Tg aly Wt with Yn, WhibWer &
az with bre l/ ney distr ae tx raz 3) 2
Lin The digPlay ¢ ats es oe
ay pycted fae! 7 Tes Jods sean S
dilfe ewty Casta ) Wome od el Aw?
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 39 i dever. Co Vibe

= is aps | To Morin eet or Ww TTT t hniaes
eo

: ES

ik 2 [ie a Takers sdanty..calledye cd cas Ll. cfm af

 

 

 

 

 

 

iA Ldae ee Tu ke WA Cea IC Puce
Cine Aww LE threat ae neprpol t-
ieee ee tet [La Hips) Sit ae FS ag

4.2L es ve eval gen e350 La.
ICS Ol ane Fe Fie SEZ 6c LE he.
BiG Id Fi wy  psiaad S on “C hepae =
Ara Os kK Paotlee LN ped Cr ¢ bl bbb rene
eal mC nd 2 poual vb oa’ ler len

Ses Om sand yg =
the eat wn Lg £0 We Jahre ne Zw. Tein G

vA oper wR oc eR pated lang Ke. Caz © ia
WAG prydnvted wok ihe AMA OLY cal

$A fefricl > ge tfhg frie

ni sade a Ss! Nie Pre te

 

 

 

 

 

 

 

 

 

 

: oe he aS |e 3 Nwicd’s ce Vel eae ers
Sa ne a hat z aa ote HR So pow Fi Go welll,

aldo dis oP Ae —Onrhumie ORcek gyer

more uO pas Day. ANG, My luau ie’ _oreenti” (Ve

bits. so — Pa Bo (ee
eee ee Se onlay) Shenae aay A eM ete ae Wal J Je poten
Be Sy Se I ae =) pA d Ay

 

£2 See Pepshecbrapies uber Yhe 7

feel “poy phe. Ae Morte | TM nese Ia aia
jog oy Sele. - eames Seale yod Nel, [i
1 eee fe ae me ay gis Y Het eS

 

   

 

 
Case 1:21-cv-10223-DJC Document 1-1 Rot, 02/09/21 Page 40 of 67

J-14.- ROAlL ~Hye Rolly buy HeFhy de
AA with Dac kK rte aha eau Gy
ao al edie d dire 2 A sae Kaited 32
lopked ieee ahs a Lee “ aud
ORS ie ae claeee- fir Saw Th Aweylier as
—— flucg_ cep pedusel'\ ty lef wre
A> laundry ; : Only Hees Cehec Jaf Ser
[22 ae S35 aa é ud Aoln " xp eam
Dw abled akc. f .
at eer dome ndlhis Lhe, They

 

 

 

 

 

 

aes Stealde fie ba Sg vad Pee te
& see end Lah Pec wr Ch Jeahiee

 

 

ea 3 eS Mm ote IMU Ai: ing Ee (2/23 Tineke!
ie (abe ata 4 lee fe \\ Fhe cw a =
SS. chase” [fer 22 22 ai a Ne

ak

ee ae (We i 2p SS eet gt MN Cav f Sy
eee ube Ds Seay bt cL.

hie TnMala, Yew Voy lk om! Coa OC Fel Cee
aie ae bck YK ee see & estjpeck
= eat. usd. thew: Bus heey ei

: 07 Ji Sees Se hip. Fatt en :

 

Lf

 

 

 

 

 

— a aes. peice fell biz, :
ee LAG Dw, _gdeeal of Cruucd _ a Meer ee
_ Yyercael Ch token) > ats p<

eg sin ON ht pated somal herd Pe 4 pew. by oe

7 uz ef} sap aud Yaa O.. Cth Fen We. + LBIre oS

   
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 41 of 67
|\—-((- AdAl They Bre elsplans a May
a i ee Sere
Sede Ba id oid = ae Pensa + ae! i P3o. aun

aa _ vies tog aes fp Gam BerudMlet __
will delay wn may aaglet om Ae flatty
CU UW _ fled - fom g ~ selene se ia Ney ae
oi Sehedl oe process © eritumtes 2 _ wale +
cate a) eee. Catt» oi BG ad ere. je

 

ie A ee Treagmictle Teterlem by
Publi, Servack{ KEAY o cated aout f “ng -
Hy ted Basil “pei tet a

a Leable. eve =e. aoe. tale Hie het eo bre’ ee
ares fice dn- Aptimnal oe -) ft 16a) i
Teetesese ICSE Chearpct oan ee, death sat

Seach 7 Maus legs ber “The. Rally shaolin
Hecke | (ad how to dic
| LUM ta S fley_ Churyc fehiee. Bez, .
pane au A a wey aly Peeve, ef
Osu) wily You bert Guts - wabicaly ” 2
\ 2aue re eats Hoda y 5 fie Zo Cle P5 0
ar Taste .maal.c an Salles deciaad
oe Be. — “i Ta Sy byttle
oh dalg ae ov 6 eal Y
netdle Adie Pye pape £2 fos S MAC OAT KS
(pe AS Bada Hi Ph deal choot wy Ne
eae fegesey 2 wath, SS pire: flay?
le 022 CELL . S UMC ie open gS
e Oe. Cs mr os + GN ae pile
0 AST fir Cue est BLO Y ME. 1
oe fo cet Tren Avi0< | Feats

EL, OY rune ¢
Case 1:21-cv-10223-DJE€—Document 1-1—Filed.

   

 

Page 42 of 67 ‘
Br a eae ae ego | a SO
eee es tanutlel (t3 ae
ae
\ — : Ss
Yo Wamer_ He me who oa hile af We 3B
Alt a DTD pnd ich -uxoet fen de Sy

___ Cony 4 een ale fipncd | or dtde a
sat (Ss 2a sa aeiee [te rs lolly - 2
ing with shes of Fo aunlt hen
sy Ay te OF Wie I tis —
ELAS eee k pple saree an Wiearts,
er Mi PS te Keep) Wurinr, a baa tit =
7 Zt enr- mot oa oem Li Th Jue a
“Succ Siict Appaetly Bs lvctiy fe bao
saat, Mel A Rona gt and —
Pemwacs phe Qrigkefuch tray Corn Chips
une & Sey byte and

LNv
<3) Gael pel.

es is font. BEE The Mal =] Wana Tame GlNetis

- fol! eae Pie > isin ler 2
‘ Lolar nd | (Wectter' Vy ao :

Lt (er | ey aL Ck é
S

3

x

J

3

a

Mningleite oa uy faust Wolke Gelly =
~X

Wa

ame AGP Y

heck Bh sie) bn the Alt- gud mach.
hey wucte Clock. dae , wltt. tim plaverasyg
SM jnieuce ¢ Bel ht ee eee foc oF
r APE = fa Wre CPi Ay ee <

Fr iM bet Eati leet s

—!
~
er
= seh (qlicd domestic AVie ant sets & f
y
=

OL

ead Cxowpe = = Peavia que ele cavem atts

es da eampe tnt im Veots wle peed yi
4p bo wwered iil Meir py
Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 43 of 67

=e oak. ty trimeric, Kc \V them Jes Ih aa
Murder Maw Mar) | Wovts rae WaAS¢acVv(S
2] Decry nessa A werica KM em ol oe.
8 (Se Row ma nSitols yne &e STO9
re 4g She o\iwken cov ne y cach

 

 

 

 

ie, hey ace Wacsag. say be nee
5) Vike i Phobe Opincd ih Seotl Hea

  

 

 

 

 

 

[ey
wi MassachJselhs /
5 ae gor She OK Lqhema G\ ey al
i Fee, rca \ Govt tO Blow bye | :
J shou hades 4K C.

 

3S iN sre A ,

[ Woah Lo Prone ce te Fei Van a\lof
2 Dect Lo Ameria KN ol all off

a Thy Deyev & Le al ‘@ Gaia to

fo he Seen de ere See E Le ¢
as. Ha reatucd TAT Nr dulce tho

 

 

 

 

 

 

 

 

Bo. MASH. +t Ve ay A te leLve [

ae (200 perty aon vain ae EDpwtr

SK ot Taal nlite = hale pa
a The eo- wee! 5 pmt ge we The

pS Myer) a

ee Deer te Ae RN Widen oll

 

 

F The LEO aS wi! 2

i

(ef- we

fount yy. “Wee L* pees
They rebt Hd eerciny we.

Vy
pataes Lee dD L Dov NG 5: att a a i p—

 
WY Case 1:2 -Cv-10223-DJC Document 1-1 ,Filed Co Page 44 of 67
Spey paral] Z0am Jo Fath Jost

Z Told me tp fun # yaar fuel, My am
ans, Pld aon pes Ahan ” Je ye bh
Stupid Ne 7 He mere
Zo LAYS Oxo duds are wel cen aed
dotiteb ot ut / Conduct  becaunls
offi pe Tle Cat. ~
OV QO ec C it 1
Sf, The 4&3 + 17 Cwlle

oA wr at Ow Un tee SAeXs Sule
® ort boys. Crit Sees Carn tk WC
Sue ok di heat Theav il tov Cov? fede /
(ot Mohd s |
7 HAY & pNicer + Sy Ubsplleer— GEA are
\ Erll uti L/gh § of Lurid “a Iyer
veunduet  Mimletle  Cander of VI Stove

‘ So UW Hier Useg  Cacchul LTYAlg veke
DP woifh Ute views
3 Orn an SCA Cann orclet ys Cae
A, ¢ + fot guNelay Der Avge |
“ wy /a FO cet MA AD 5 (Wve
a bandud Veins hab eSnr oo 06
mur ule aurea 4 NP QO

 

/

t
3
S
8
y
 

 

 

 

 

 

 

See 8-208) And mans dolney,

Si le __ydlo -s epee fn ers es

eet ee hove MY daac. At leugt
j\ hazed me | be it Quite Yue hb guy

S eover “he | ic buoy pus
cS ieee — Whe SK fey —__— ae

 

: Ow Supreme Grrt told Ffhcun Paey ms

= eit Sys Aloe | Sp He! Esk Lon teeth

— Ds ao ee Heylas Yo get we fo

= Muvee: rope curs Cliol ren ~ Ore
Ras thse, 6. Jeon metle,| (Zk (Je Covuent ahi)
: ae i aN ans ey OL fF on [Not my Mat

= Tha OC be lie wana haay fre scethhy

 

 

 

 

 

 

Sit. boy oT Agrecd ty ——

ats SE pote: eben “Medelet levee yeh awawell
Soc3 Orn $ laved

ome nee Dee 2G pode — Mr
22 SD heeled Uf bby! plo wy Iai EE Jf §

 

aS eet ley sun rds “dase a hear ta
Q- ese Po das. (AnD) Lo mmersoe aw rx
Oper the” frei sal) Chain. tn Ay dae
els —
A? Cte (ie: MrArI ¢ a gee ve

ov! é — « azaR

oe BN Or ulled ye d el ld ie 7 ef lor
4 a Vw Gr je fie“ aa atty Colab| ed
worth The iy ae fared

DARA | Cp Teh CALA

oe WR derul  Bepler nteet cian bE het Asay
Co -uope Keele luaewde lle

 

 

 

 
Case Lertv- dhe pid beument tF ica Sricetax (bagest- dey

 

   
  

‘Gece:
eae [P-a| yine/ Purr a new YY yy e
Sp tee dans {Zee unit Ce een Se mi
Sua poet Bhage) as Sia ee
= a CoV. ee oar Bere a 2
3; } Z 1 Yme js Se! “5 hecladl e€
= LNA uw 1 hos MPR r+ he |
, Stre 6g Yorh Smet dr ily Le aie @
Ss Cvomd's (Pharnl cu Ne c.( Sansa § hoe. = ni
S La ee | Zn Wide. A Ser naluy z Q
Sr dai et cade =
\ | @ undlal awnereaA )
_ 5 aco etl 3m Mdm MgNOGe “pill sealior >
= Fillies f re
= 7p pe Gor ees rose any CK 5
OLA Al mithr Le / 3
a tae. aus 7 . : — @ ee = ae e
Tell (oe é ener Af toy cain U <7 oe
| “ZT tiled a Belt Peat 2a
ve —_Ceeently aud ia The _fast a
He: DLA eee oF Be Vi ae
(BIL: = zee. qe Kepact aa
7] [Ww fw" Piet Hl Gc (2) sty <a
Medien oe tea!
ras Tak Gite estice tle aoe
SS (lee A cell igi Lie [sz @ Vv
= % Ke Lal Ay ceva / Pai Ly ie Pn Bi =
= a oF Defeuce Oxperderhwe lhaAaAvwes :

| Aan 4S cbse Tepe jetelt &
g $2 Clo iw KM y, hel

i - De Gh Cu be
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 47 of 67

Onc ; ot The JT hee Detua Ce s
Suid thet the (Sot) Vettrrey rece)
en Omni! — ane Gent i We
(0 The Reet b, ee Pr [Ganleie (Ae
ema t Camnvait y drat 2b vie Cheech
beers Ye. eh Legal) Mae Keatt7> 4
fle “oh Hest hon eet Oleeey Se Nuts wr
gp oe OS Ve 200 Thiviat  loller
Sula ¢ HitepAS in Jia ccrecled #8
Me ty in Doel- 14? ;
— Ge Paya iantrvls, Bw  cavze
bee etree dhl ( avd lewy wy |
PUN e Getunste Ore Career ul ¢fa | ey
wi paste tacit Teas “the ileal” samaiaosl lain
LA lay TE 14 Same cre _ rer
__(2ut ue fe —Mantdertig iA4@ ar. is

 

 

 

 

 

 

 

 

Seta leter “e Wy! Gate Pollee Sephede
orb After Coe ete _Tlineer® .
s Tee been. a FN ieedt ee Thre eee 4
gee: oe fae Melee Zi, fuay? FA
eee (eal) | ee. te O7e Five A y
DX Voges. Se ACL Se eC “ONG |
the «I ge? (i. Banke Ca cle ae Tl
a eS rob, |! leted a , (a! [ wf ek

poe abe a
Vite Se esl anos WhO _ Wa pel jereiAry

ae == pli z. 5 wis © Murcia lte IS tee,
cect dios di Tt wee et! he tad NA Cor
oo “i ls phen _ CUBS ve ees pee piece ae

 

 

 

 

 

 

 

 

 

 
ee

Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 48 of 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 49 of 67

DL otertked 4 pew Anolon

TY CLERKS VITICS

f | j
(w+ Th Lore EC pvelene it IN PTH & 22
\
° AVS. DISTRICT COURT

Vo yeaa fort Be OF bya 2
iE « | :

Vb - The Emre le yey 2 fa) wee)
Vo fe dere, | Pudlle Defrrdey wffle
Xi) ¢heeper de dolk. Sez Cee

es ee Me &S ecligelf3 _ fi

CD - 202)
ae Th is foplimahl AAT on To

she ftw pea fetta AZ)
(pats bar YAntA\VE fete Za Ce
ee

Br. Vad ee. Te TUM fiz
Tyll Ka. on eee 8 [et
ac the clessepeclt Say ride .

SB 6. we Th tos A As i pete 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 50 of 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
J

Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page 51 of 67

[+l pod \.. fix The Lrid Cadlo Greed test (2
man Phtcate fy “fuck me in The Ass”
_ Es Gro? od hiad of lege fogll@ (awe ar@ _
ey daucer 00s lraveves _ Lu bt!» Vjed de Ue) ea
Sc hele enki tine — lavyelay we Gevere
Scimade gad Wiel dipveg, cod Tayler al
ee fecarrs| BudleLan | Thur ze
oe TUS Niece Pale Fin ON ede 9s |
pu The Pacde ot $7106 fF AF ON Ca Mere MY

“obn Aor we Shon Ceanpl ag for (eesideat
Vere $9 Loin OK The wa 1&
Fey dotave Tt foo —— SS

— Sfaleers" (eS Trusty Me Wer Te we ra

en cae een ZV ee eee |
See ee ee ee ee ee Cee
Cewoved fet very Meee [fre darts,
—— ConoTther edict oy qhe Pile. jee
ged ae stece  et in 2  re
i sdocdion bolbhed aly be We fer
_ \e= (Y Luy tae. Fate TTA
Doral Sry) + Andry Load fried Po
Slo wel 3 Odor. we fA 2 A ee |
They dew Mel Tree eles o od Pade ;
; Curmme (wid “we (Ne & pale tru ee"
Pe AL weet te load ore YW EMT on
booster of SO YCAFS eS Up (eu, er a
- oy
TB jk old= BAY re ccued fee. Vee
Naot peledted ane ($5) Rodel ur. ANT
(oth lad (Stun 2yCS me a hte The fs
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 52 of 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SNA)
A\?
I § ~ dara Nz | 1 | |.
E*€ ~ apshlon er =) = /\ Ken Xx
Zz C - Tato OG 3 /\ it N\
Ny tts | A sd T PiAWul A
4 _ Aleta _ S Te |
Le = Vv oke L = | | A HAL P
\ y we ;
Kk = Yarra P -6 SIAL el a | f
N\A ~ Lambda t=7 ev M) tole [a
Mp ae J aol
Nv - “=
RE _
Ge ~gmiyclon yn |
TLiw ~ es
Pe clo Cu
aa 5 SeCms | vw \ |
Tp : Q |
Wo ‘ea © oo
U 7 YOx IE ‘~ |
~ a Ot se VA
© & _ , \ on a | _ jel AL i A TT
x ~ GW) c iN A & I ta fo SS
y D . ——— [i T |
ne W _ pS ( SN w bs NGe i TIO
Ow -omegrn a AT
wel TT lé\x)
(-reetk AM phaser r 6 | Al
Vew\sh | Xx He 1/\\

 

 

 

 
SEBS Pa ee
= Yo N eG on 2 let another
ad etal ace iM The Mi \ a\ne n Slovtin
3 Os leur} § Oy A tamed ; down “Tee Vee -Lee!l

8 : (vo bin and Cut iad) ds Cird ¢C Ate

as treme dig kesh avd dre pore be lev om §
oe twas Pelbed end Gabel Tn The
{ Cui vty - (UBD mil lbw pe in OT Chedeiuy
ee cc heut elye are he
- Mug?) s Sfeel*s bres with Teel

So They led me Vin oer THe BUY at
Ente pis ge fant a Car. Sowied me a
olt ll of toby at wallaar on 7
8 ath ny were Z wos Trenance | ve
+ Tene ndvice TO" Tol pockiy 1.
ANIM | me. oye Jighecs .
ed O2/09% 1 Page 55 of 67

Pep pee ele 2 Dam, "

od am belay Lined do [Fan AY [é0 haz!

B\ or IM eestor of D pneghie AhVse A ( Pee le Y

pind, oTber feeples domeaners and nuaues =

ative ¢ ac ul & (Tyne of Uaice Puonle : -
. mn

he Props pwirder TL Wr one -oat ~
vepededly Tirebud inky solp A be =
a L. EAA goviny oduce far %
The - as uvtlan L do (rot) Af Ae oe t
Aac dik tT wer 8
Lt Lad sin cur? loMeln A CESS e MANE
Lever’ mee 2 arorN a! (Reese brent’ a Vs / - &
aw Guu) dc) Teen A ’ ~
Zi belay Ceta\loted ejodryh Lor cot &

Filia y 4 Levesgue QD Cwmne Clive Curt CFO
<P 20 A) Cw fer Jrd Eve L cnt >

 

 

JL asked he be “t gla ep 3

Jo WoeD er by Slamed dey ~ Ae Ab Loe J
Coos Sa y CuNure dishes, 7 - Xx

“ay fot SAI There Loe yes er clesy a X
(1 GP) Rods) sud enrturcd WT Sam and Wyle S
MBO yo # fend lettely Ay CllpFen S
Coty low any loner oe
Also Cus ) Lona leidl« | Lond sealed TS

a speratias aed 7 THe) cats
)l-lY- AGA! Mr, ember We { placed Ade

 

0X
sale Q Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 56 of 67
J

 

 

 

| The 2op Podble~ fru fhe ofhen
| uni + Y LD WeeMerby ;
Su Pent Gal te my roll dae
= S JUWATis j +) get ~ fney = fe Apece

 

 

sel With And Crp, ty aie Auade, = izye ee
= bzt eae Oe | ckephea! Leluwre 2 (be
=A 3Nct Go +) Petain The mic pi (po

 

 

 

 

 

 

 

 

 

Ss os Liild Gall and ale ater tater ew I Tb

S| Be ee (6: Sco) Hee Call weeleley

ST 7 Anathem a type fuals = Le sully
SN tal Oe ea ele, SUES cee /
SS end ee ee ed wine geet ae

 

 

=

= Aue. t reve. “Ve Me HE,

a Shien, FE Pal ve Alar Col heghow

gates ee es $  Ligten ty

eee “ht elas db Moile ee The “Te laaloy a) i? osRy | )
aw fe OTher clot in. ac ( pea LE The

Wie ‘ff Thaw Phe Abr fare

“th _ ees Nis pe eg. = - [SC lee Coed PE
ef A D fence

 

 

 

+5 Pelpody Ewes led bel. ——

| coeapprae aha a pw ole Plt

ey
Se
a Flic Clee. Soe aoe |
a oe op — Payee ce pone Slee
af Methodist reaaeaT Lf Wwe aes tin
9
fe

 

; \ ya (474 lethal w fla CH Rogaitel O

 

P|

Sele, ara alld pi hed "flat ¢ la MAY prone

= —& gi. OG dee jie tage Weak the! C my a

scene _\e Bee Cane 7 allo - a ww fil
see A ed Meee sac oes we ee
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 57 of 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
e inte AX) The . Triple KP Aas Pe

S PS Bagh of BIG Ard rie Boéumetts-4,/ FiRgG-07790/21 >PAgd'58 nya] 2

 

is sou ag on ele, 1 te gh Volt ee

Ee ee ee — TL Zef = ben “A Yy
v ap res ME ii me on Po Bie £
= - ies eat eee oe resus as ay 4,
Z NU wed, (C '
2 oh cHicer jet aflers love 2- 27
Sm an aie / = Me =
Se asin Fae Sotny Sreckel diflex#
E ane SMeeP - oe nal ot >
=) [Noa swe we ora _leabel S
aS Bay A sob se)
eine aia e <cDre Let Ws res
SG Abdot a ae 2 ye Cot 77" a 7 NL
eS i 3 of Y Aches guy =
2 cebigets tiie — DEC dan 2 Att RE OU a sees
S ajehed od heel oS aes. doomed JS.
SS — non Go vue | . mele | jd
= sae = Scar 6s Ge mee Vea utingee nab oe
So dc a “ [Lee Lynas The Sitter & peewee |
_s they Kuba te NR
zi | 13 Re etn __ a Me. (lol eae |
3 aa a My eee feo at
N er wl 4] Tey ee fa Yo >
LI cell clin $ ¥ StH Tuy — +— <2
| A Bey Erik Cem tng, es
Case [eee 1-1 Filed 02/09/21 Page 59 of 67
[~ WEEN FT Cakyned. Thely hited ors

= Oe ft greece sede tT BER: crip as
meal. fait week Suge led a specio RS

we ale wi ty a4 =—

—

a Rareule “ ? wll ay Q

Se iy Ce oh a plinw}+ ae ATive bic ts be

— fodlay bib pe ae et
Du The Podt FT pwoeg (wen The ©

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

Mob ret un (| PC ee ee Are ath
ieee arte lini | : Sypn dio lke Authwlh
saute ‘Auld. 59, 24 pectin Th CY fi N tom hes Be
ates dacatuly tun of acl aE gis
wlcovdép_Hishuypy belle lye ker Tz

le Usche 45 guy "lel Pen _&

eh Peel Be ir ent le Af, Leteatipnlsy

Td bh Gh Were Sleel sa Tee |r Coln y*, LS
ei Gtead ja Hlceeans Up) Micfobe 3 co

soases Me a us

Nim er pa a petal  Addidve ot

fs | TAG detec? |

OY) Toye Awe Ales, aul CA Cully

et mayors Be cli es cot Cee oe

Se i Aa aes Cig ; t
‘= (OMcideully = Reet Uctarenaf Adwlil Meio >
Ae} | S00 doc }_ VN cs pwd At N

~

uv

 

 

 

JclMe lenblecs Greve broly Awewon
ky Nev VYark lost Year

 

 

q

Mop gn pW Saten gy 3 = Service mene _

LIT ge tucking Arye. BD gi

 

 
Ccrsely2n-d poppe vac, specu i pe/og/2. _ Page 60 of 67

= Seweto> from Mes Jw Mer Gilad 2012
Clescidtet  Sepwt of VS. pil stey Pectunel
ae fe mill iva fea) le copoc ed an CAAA

_ geywul Wuwressmet acd  Awlestinaty _

Je ZECD2~ OUNM IVS re pork, A Seg ee
Boer came duwwd Yo Je Were ON)_—-
— ey SOD frogs ed Nues_ (ee
Ware Fi ler Nore) 6. Pte focce ApS Gi ohm eis
ek a ees de Wolo ter) agen
the Ast |@ were ylay (Oevsei\) dag 2) (S
NG ee et be ee
ee ee oe ee ee eee a a ee
dre ghter os Then Tee MK wv Ow F _

 

=e eee 5 eee a ee oe
SIZ of mag P eupleyees esther
sae damestle, fel _ ene) og Za feos tn J ieel eded 2
Te prot esac Fepaft — Wea, fo en flepess
C rer

steps aes & hureg rert (_ Gurkacec wert

a fS 2
Al wodsu\ “seal Pedles To adiguete a tad [a ae
im d edd cat _ A de enplagers wit
ae es feotle fame wres Be ee ee ee
Spates ere I srpid = only The _ Bus ¢ Thess
Aan oe Pa reitel men) 9 get CAurk’d 2

= b OZ of acesse fre Boord —yreld hve
Dv ei ae a ude ir eo Sone
Ser!w3 infrucNuy multiple dew. raphleg
(7. oe. cet \i obi ee Gmina P
iu

——
as

Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 61 of 67

|
L & Boce PesimlsNe Detect s+

 

Ge ot \; Ke an Heckedlla,

elt

Haraulia Wot Wares
oD 3) / /

 

\avl Kens ot} Yeu op) The. Mew Ch ay evdele

i

(oe

=

Can yew ae ga) 1G EE IA

~ 7 CI

‘i ,
Trans lett wn (Fee ott pes seu ~

 

= —

 

 

 

 

 

—_—_—

Ar

—

et rete Gu toler [nog
TelcWle Ai sda Leer Cs) tle (Slower (crew) s

Report fe) bers Co i
‘Spete. ks Goin local Gade sass Je

en ployee. ea ne heat : BS IZ

RS

Y ce gaues Kool Cl [dren

 

Yn abavr f Gf thee Up dobedy COVE 6a

op
Wud

S
a: le pL Ae? sac ate heclkce(ys |
aod
genie a Fant fat LMM bey{ hd i a7)

Abe ilinvenl (-ce cg rq Wi eS a
e [
Buery aes speck With on gleven

VI @ar Sus men ty |c \
: b

—

| wes eee teary yA

wee
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 62 of 67

 

 

 

 

 

 

 

 

 

a fee Gl © Circus the fepers hee
ua finances ( ee waa he Fin
cond oo CU De 8 dad gc —_ a

to noe. ie Tae Land, Muck * Ahe Hel Sout vole 4,

Checks feu ETE Ard (dy dollats

“CF ent ene reer “Deg pat
" Lach i. The (SO Repelares 2

degen COWL echoing) Chay J i
af ee lo - Wb) Sweat.

 uahlake The OMahuwe Gy Smln

5. anpiad Leb we tit Py, e. Tler sa

 

 

 

 

 

 

_Grseinmehl, eauplepecs ner
pet wets ROG dads)

 

 

 

 

7 spy are Tt. ata et wee uae
Ss Se Seles Sots fon i GONe ytd
v 7 Lathe. =p mies tt wd

 

  

Te ro oe, Lele
Sis So oh wet An a |

ty sles Meee? gene

 

 

ae Te: @s-l2-!9

 

 
————

Case 1:21-cv-10223-DJC Document1-1 Filed 02/09/21 Page ya,

I-IP-ROAal Testy, alactel “Y eaime

 

N3 __ Guothe _larye fet oheuse Mocyorplal
Se. 5 eta Dc jLanpute Lo ti ea i achat 2
Stees One OF AF  BsRmeo He alin obcruckl _

eyldtlee Sy Cong plole, wit onetlr Adin ~

 

__ Artar Cb 5 td deuhe me ae ae

. : C. = : —
Qa Apperance Minas) fc ue a Face, aud tM fale Se
35 ff wat pu lteabduehinn . oe 2 lowe

Sparta Flee ude" 4. Caplalty We Py

oS | ta (et Bynes § betre mss exXx Me Vee
a | Sather fFanecs’ a a

Ss ozs ly eer an veThely

Auk _\theiply pe sdadleed atte Selig fold “E
eee me ie BS NBS = [pt ie a
Lief ereuct- dey - Mey - Cat @uervie . B
dit cereus fies — Manly — Ca @ $ oy
Quame Tusrk™ Scum ROUA (Oe 0 Cee A = re
a ee s as; a ee
fvi\ oto le Vclae bussplaS “to (feel" =
3

svt

>

<

The Ga) Wea et Filed Aras ¢

O\ ‘ Te ae Finelly ult 2 1A
Cp BAK ao au L wes eer
tthe? SY ($5 Han Z

Tle se (éep\e Nove. ca Framed -
Es not fest det! (lofrunr of Quty pm
tS Oal Serate Mat) Permere Nek [iL Le
ete cremmnial — Cevkeat of 19GB 3 Shirt of
Ss MV eAre. Geet orders: py Sep
Endler ee darstide ect, eet. eh, |

ya Ari complaited i
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 64 of 67

SARATOGA COUNTY SHERIFF’S OFFICE
CORRECTIONS DIVISION
DISCIPLINARY HEARING NOTIFICATION FORM

CD FORM # 04-02-00-06

PURSUANT TO SECTION 7006.8 (A) OF THE NEW YORK STATE MINIMUM
STANDARDS, YOU ARE HEREBY NOTIFIED THAT A DISCIPLINARY HEARING
HAS BEEN SCHEDULED FOR THE FOLLOWING DATE, TIME, AND LOCATION.
THE HEARING HAS BEEN SCHEDULED TO DETERMINE IF YOU ARE INNOCENT
OR GUILTY OF THE ALLEGED VIOLATION(S) OF THE SARATOGA COUNTY

CORRECTIONAL FACILITY RULES AND REGULATIONS.

INMATE’S NAME: Andre Levesque
DATE OF HEARING: 1/19/2020 or After
time: 1800 hours or After

LOCATION: SARATOGA COUNTY SHERIFF OFFICE

HEARING OFFICER'S SIGNATURE

JBL aL DIGEE

DATE & TIME INMATE NOTIFIED

Wt
    

 
    
  

afSe—a——EAHo TO led [aeAzeg Pees 65 OF SY x a
Vv 7
: byvera Cuomn “7 ark

= -3 =~ Jane D4!
Soawory Ei abt eenth \woT 2 f

Ze20
Twenrk yy ONL

[S/UE

 

 

To Pec oved + 6c CLdentk’ ca) Notre ot

Wear) \'v) Foc ates wer) disipliae CLpochs
yet ~Vhe Nesy WAT\S Went +al{ me
Sw ken rhe Krk o\ is F sc oNedne tate acl

otto \aw, Beeavsa Li theavircti an
* be) 8S Vice me Ze) in wally hatings

loo RI, Kes

|

£ Tt wes aductked Oct 0 FY 2d Zo

and duuled duc [levees ¢ the Man ule
Raa we Mate ju Gnd) congird nce
© dlepeNe WAZ og de hear ie y Oct 24
\ ere
S ob wold (rare Veen Clea ped Sy (de.
“Jus ye UA dariath MY ad he heard %

¢ . . { C
> belice Thi | tine ve deunwded a ty Sef <
avg Beth Pthwreys  Aapiakd ove parte prt
ZA Meouclel crimes daylse Kyle) Ae tue,
3 Gree\h fret me, Mor. Daleciudrs 4 Vernwe
a ee .

They L duy é to Lolg ¢ bh
oc S )ip 4 Geen He Dee 29-8) 2225
Cleaty CEA “The. O-r! Ne 1 Filet Y
us Nand Sy CL +(L4F aul TW SY
Catu\lebien a6 DL wer cteké aud wy?

L ned y

LF

 
Fesg {2h danae@.pac Meoalnepiay gly ozipsjetT Babee bi of
~|\Decem\er RX — 2) L U/ ce | Cwnwtercd

ty Cow

 

 

 

 

 

XN
= at mMertal Waeg? S77 Float +3
8+ olieel s iA Hazing 8 ly \5 d44 > yey
UV Cuger WAN
No ee al Co ,
SS Bled glee peng
SY (A wnld Got) sive we 4 Phebe ©
\) S Copy ot Doe wit al Slhoxodl d N
AN} SS w
o ve eet we Lorin of /
<8 Clon tne wae EOI tory Teas it
5 fr: Coe Sy tse .
A-(55 hen bn atwked cus ubgvled =

me Lr feb be Sigh ¥
G (a1 yo! Tewt due Pewss oC
OY as BOT epee

“| Agked to file crtwlen! Chur —S
fos The Myamng . e

Cafira

pret Te M2 $— tndaret et — S
0 Wye Ft Beatdely —

GW Ln c dle rf (ce: fed fo g Me MVe_ wy
dime! Nay nud jt wes (len }
iw Laos vA TL OL age area”

 

)ike. p

S te ler

/

~~

/

 

 

 
   
  
 

  

 

Cuney . KEIM ¢ $

“A

Hagia 4, lho off tw miss
Case 1:21-cv-10223-DJC Document 1-1 Filed 02/09/21 Page 67 of 67

SARATOGA COUNTY SHERIFF’S OFFICE
CORRECTIONS DIVISION
DISCIPLINARY HEARING NOTIFICATION FORM

CD FORM # 04-02-00-06

PURSUANT TO SECTION 7006.8 (A) OF THE NEW YORK STATE MINIMUM
STANDARDS, YOU ARE HEREBY NOTIFIED THAT A DISCIPLINARY HEARING
HAS BEEN SCHEDULED FOR THE FOLLOWING DATE, TIME, AND LOCATION.
THE HEARING HAS BEEN SCHEDULED TO DETERMINE IF YOU ARE INNOCENT
OR GUILTY OF THE ALLEGED VIOLATION(S) OF THE SARATOGA COUNTY
CORRECTIONAL FACILITY RULES AND REGULATIONS.

t

INMATE’s NAME: Andre Levesque
DATE OF HEARING: 1/19/2020 or After
time: 1800 hours or After

LOCATION: SARATOGA COUNTY SHERIFF OFFICE

HEARING OFFICER’S SIGNATURE

iELeLB JF 3S

DATE & TIME INMATE NOTIFIED

 

wth
